DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (2020/0178310) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claims 1 and 14, Jiang discloses a random access method for user equipment (UE), comprising: when initiating random access, acquiring a Physical Random Access Channel (PRACH) resource for multi-preamble transmission from a presently associated downlink beam, wherein the PRACH resource is to indicate a multi-preamble transmission opportunity (see the PRACH resource is used to indicate a multi-preamble transmission opportunity in paragraph 0060); starting preamble transmission from a time-frequency resource position in the present multi-preamble transmission opportunity, and when transmission of all preambles is ended, starting monitoring a random access response (RAR) receiving window (see monitoring a random access response (RAR) reception window is started at the end of all preamble transmissions in paragraph 0062); and if an RAR is received in the RAR receiving window, determining a sending beam that the RAR corresponds to, sending a message MSG3 to a base station through the sending beam, and waiting to receive a message MSG4 returned by the base station (see a MSG3 is transmitted to the base station through the transmission beam, and a MSG4 returned by the receiving base station is waited for in paragraph 0067). 
Regarding claims 4 and 17, Jiang discloses when the RAR is not received in the RAR receiving window or the message MSG4 returned by the base station is not received, and the UE does not reach a maximum transmission power at present, boosting transmission power of the UE and starting preamble transmission from a time-frequency resource position in the present multi-preamble transmission opportunity (see raise the transmission power of the UE in paragraphs 0145-0146). 

Regarding claims 6 and 19, Jiang discloses before acquiring the PRACH resource for multi-preamble transmission from the presently associated downlink beam, associating with the downlink beam through a downlink measurement signal (see the presently associated downlink beam, associate with a downlink beam through a downlink measurement signal in paragraph 0102).  
Regarding claims 7 and 20, Jiang discloses wherein the PRACH resource comprises at least one of a preamble identifier or a size of the RAR receiving window (see the PRACH resource may further include a preamble identifier.  Further, the PRACH resource may further include a size of the RAR reception window in paragraph 0092). 
Regarding claims 8 and 11-13, claims 8 and 11-13 claims a method performed by a base station that is a reverse process of the method performed by a user equipment described in independent claims 1 and 14 and their corresponding dependent claims. Claim 8 and 11-13 are, therefore, subject to the same rejection.

Allowable Subject Matter
Claims 2-3, 9-10, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.